Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see remarks page 10-13, filed 4/05/2020, with respect to the rejection(s) of Claims 22-24 and 34-38 under 35 U.S.C. §103 as being unpatentable over Taylor et al. (US 2008/0297138 A1) (Figure 23 in view of Figure 7) in view of Zhu et al. (US 2006/0087314 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 11-12, regarding amended independent claim 22 that “Nevertheless, notwithstanding the above, Applicant has amended independent Claim 22 to specify that the shield layer extends beyond an edge of the first surface of the 
In view of the above, it is respectfully submitted that Claim 22 is patentable over Taylor, whether taken separately or in combination with Zhu…….
Applicant has amended dependent Claim 37 to specify that the sensor further includes a bond pad on a portion of the shield layer that extends beyond the edge of the first surface of the semiconductor substrate, wherein the wire bond is coupled between the bond pad and at least one of the plurality of signal leads and submits that Claim 37 is further patentably distinct over the cited references. Support for this amendment can be found, for example, in FIG. 7 for example.
It is submitted that neither of the cited references describe or suggest such an arrangement. Regarding Claim 37, the Examiner directs our attention to the Taylor bond pad 1014 in Figure 23. However, the Taylor shield 1008 does not extend beyond an edge of the substrate and thus, the bond pad 1014 is not on such extended portion.
In view of the above, Applicant submits that the rejection of Claims 22-24 and 34-38 under 35 U.S.C. §103 should be removed.”



Examiner Response:
Applicant’s arguments, see page 11-12 (stated above), filed 4/05/2021, with respect to the rejection(s) of Claims 22-24 and 34-38 under 35 U.S.C. §103 as being unpatentable over Taylor et al. (US 2008/0297138 A1) (Figure 23 in view of Figure 7) in view of Zhu et al. (US 2006/0087314 Al) have been fully considered and are persuasive as applicant has amended the claims. However applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitation is added to claim 22, “wherein the shield layer extends beyond an edge of the first surface of the semiconductor substrate:” which overcomes the 35 U.S.C. §103 rejection. Therefore the rejection has been withdrawn. Milano is applied to meet at least the amended limitation. Claim 22 is now rejected under 35 U.S.C. 103 as being unpatentable over Milano et al. (US 20130020660 A1) in view of Zhu (US 20060087314 A1). Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 34-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al. (Hereinafter “Milano”) in the US Patent Application Publication Number US 20130020660 A1 in view of  Zhu et al. (Hereinafter “Zhu”) in the US Patent Application Number US 20060087314 A1.

Regarding claim 22, Milano teaches a current sensor [50'] in Figure 4C (A current sensor includes a lead frame having a first portion comprising current leads connected to form a current conductor to carry a primary current and a second portion comprising signal leads; Paragraph [0012] Line 2-5; FIGS. 4A-4C, a die up assembly version of the current sensor shown as current sensor 50'; Paragraph [0054] Line 2-3) comprising:
a lead frame [52'] comprising a first portion [52a'] forming a conductor [52a'] and a second portion [52b'] comprising a plurality of signal leads [56'] (As can be seen in FIG. 4A, the current sensor 50' has a lead frame 52' with a first portion 52a' and a second portion 52b' in Figure 4B. The first portion 52a' provides a current conductor with primary current leads or pins 54' and the second portion 52b' provides signal leads 56'; Paragraph [0054] Line 11-15; Figure 4A-4B);
an insulation layer [66a'] in contact with the conductor [52a'] (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30; Figure 5; FIG. 5 shows the first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a; Paragraph [0060] Line 1-5; From bottom to top the order of the layers is Paragraph [0060] Line 7-9);
a shield layer [66b'] (second layer of insulative thin layer is considered as the shield layer) (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30) comprising at least one of a tape spaced from the conductor [52a'] by the insulation layer [66a'] (The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a. The second tape layer 66b (or 66b') includes a second polyimide film layer 80b and a second adhesive layer 82b. From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a), the polyimide film layer 80a, the adhesive layer 82b and the polyimide film layer 80b. The die 58 (or 58') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 4-12);
a semiconductor substrate [58'] (Die 58' as the substrate) (This type of arrangement, in which a die is oriented (e.g., to a lead frame, as shown, or substrate, circuit board, and so forth), is known as a "flip chip" assembly or configuration; Paragraph [0041] Line 9-12; The current sensor 50' includes a die 58'; Paragraph [0054] Line 19) having a first surface disposed proximal to the shield layer [66b'] (The die 58 (or 58') is in contact with the polyimide film layer 80b of the shield layer 66b'; Paragraph [0060] Line 11-12) and a second opposing surface disposed distal from the shield layer [66b'] and supporting a magnetic field sensing element [60] (The current sensor 50' includes a die 58' that contains a magnetic field sensing circuit or integrated circuit with magnetic field transducer 60 (and circuitry not Paragraph [0054] Line 19-21), wherein the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58'] (Figure 4C shows the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3); and
a wire bond [72] configured to couple the shield layer [66b'] to at least one of the plurality of signal leads [56a'] (Contacts between the die 58' and the secondary signal leads 56a' are made with conventional semiconductor gold wire bonds 72; Paragraph [0054] Line 21-24; wire bond coupled the shield layer [66b'] by the die 58' to at least one of the plurality of signal leads [56a']).  
However Milano teaches insulation structure as the shield layer with a tape. However Milano fails to teach that the shield layer comprising at least one of a metalized tape or a metalized Mylar®.
Zhu teaches a sensor for measuring displacement, among others, includes a resistive element configured to receive an alternating voltage between a first electrical terminal and a second electrical terminal (Paragraph [0013] Line 1-4), wherein 
the shield layer [118] comprising at least one of a metalized tape or a metalized Mylar® (Conductive shield 118 could be in the form of a sheath or a spiral shield. The spiral shield may include a right hand spiral or a left hand spiral. A metalized copper tape may be applied over the shield to provide further EM shielding; Paragraph [0047] Line 1-5; Cable shielding functions as an electromagnetic energy interceptor while insulation offers no protection against electromagnetic interference, it helps shielding to work effectively; https://www.cableorganizer.com/articles/What-is-Difference-Between-Cable-Shielding-and-). The purpose of doing so is to provide shielding, to provide high visibility, to have the property of higher toughness, the ability to be heat sealed, and a lower density at a lower cost and to provide high tensile strength, chemical and dimensional stability, transparency, reflectivity, gas and aroma barrier properties, and electrical insulation.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano in view of Zhu, because Zhu teaches to include the shield layer comprising at least one of a metalized tape or a metalized Mylar® provides shielding, provides high visibility, has the property of higher toughness, the ability to be heat sealed, and a lower density at a lower cost and also provides high tensile strength, chemical and dimensional stability, transparency, reflectivity, gas and aroma barrier properties, and electrical insulation.

Regarding claim 23, Milano teaches a current sensor, wherein 
the magnetic field sensing element [60] comprises at least one of a Hall-effect element or a magnetoresistance element (The current sensor 50 includes the magnetic field transducer 60 (from FIGS. 3A-3C, 4A-4C) shown as magnetic field sensing device 60. The magnetic field sensing device 60 may be formed by one or more sensing elements, such as Hall-effect or magnetoresistive (MR) sensing element; Paragraph [0070] Line 3-7).

Regarding claim 24, Milano teaches a current sensor, wherein 
the current sensor is provided in the form of an integrated circuit (Embodiments of the current sensor design can achieve reinforced isolation in a single package system with a minimal footprint, for example, a surface mount, small outline integrated circuit (SOIC) package, Paragraph [0024] Line 5-9; This invention relates generally to integrated circuit (IC) current sensors that contain magnetic field sensing elements and current conductors; Paragraph [0003] Line 1-3).

Regarding claim 34, Milano teaches a current sensor, wherein 
the insulation layer [66a'] comprises at least one of a polymer dielectric material [80a] or a layer of adhesive [82a] (FIG. 5 shows an enlarged, cross-sectional view of the insulation structure 64 (or 64') according to one exemplary embodiment. In this embodiment, each layer is provided as a tape layer. The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a; Paragraph [0060] Line 1-5).

Regarding claim 35, Milano teaches a current sensor, wherein 
the insulation layer [66a'] is applied to the conductor [52a'] (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30; The insulation structure 64 may be formed on or applied to the current conductor 52a; Paragraph [0050] Line 2-3).

Regarding claim 36, Milano teaches a current sensor, wherein 
the shield layer [66b'] comprises a plurality of layers [80b, 82b] (FIG. 5 shows an enlarged, cross-sectional view of the insulation structure 64 (or 64') according to one exemplary Paragraph [0060] Line 1-7).

Regarding claim 38, Milano teaches a current sensor, wherein 
the shield layer [66b'] is applied to the first surface of the semiconductor substrate [58'] (FIG. 5 shows the second tape layer 66b (or 66b') as the shield layer includes a second polyimide film layer 80b and a second adhesive layer 82b; Paragraph [0060] Line 1-7; The die 58 (or 58') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 11-12).

Regarding claim 39, Milano teaches a current sensor, wherein 
the shield layer [66b'] is applied to the insulation layer [66a'] (The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a. The second tape layer 66b (or 66b') includes a second polyimide film layer 80b and a second adhesive layer 82b. From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a), the polyimide film layer 80a, the adhesive layer 82b and the polyimide film layer 80b. The die 58 (or the insulation layer [66a'] extends an edge of the conductor [52a'] ') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 4-12);

Regarding claim 40, Milano teaches a current sensor, wherein 
the insulation layer [66a'] extends an edge of the conductor [52a'] (Figure 4C shows the insulation layer [66a'] extends an edge of the conductor [52a']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3): and
by an overhang distance and wherein a shortest distance between the semiconductor substrate [58'] and the conductor [52a'] includes the overhang distance (Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a' and is used to create a path of at least 0.4 mm in distance from primary to secondary conductor through the molding plastic; Paragraph [0055] Line 1-5).

Regarding claim 41, Milano teaches a current sensor, wherein 
a length and a width of the insulation layer [66a'] is the same as a length and a width of the shield layer [66b'] (The first tape layer 66a has a thickness "T, tape 1" 84a and the second tape layer 66b has a thickness "T, Tape 2" 84b. The first polyimide film layer 80a has a thickness T1 86a and the second polyimide film layer 80b has a thickness T1 86b. The first adhesive layer 82a and the second adhesive layer 82b have thicknesses "T2" 88a and 88b, respectively. The thicknesses 84a and 84b of the tape layers may be the same (or substantially the same) or different. Likewise, the thickness of the adhesive layer and the polyimide film layer in one layer may be the same as or different from the corresponding layers in the other tape layer; Paragraph [0060] Line 12-22).

Claims 37 and 42-55 are rejected under 35 U.S.C. 103 as being unpatentable over Milano ‘660 A1 in view of  Zhu ‘314 A1, as applied to claim 22 above, and further in view of Taylor et al. (Hereinafter “Taylor”) in the US Patent Application Publication Number US 20080297138 A1.

Regarding claim 37, Milano teaches a current sensor, wherein the shield layer that extends beyond the edge of the first surface of the semiconductor substrate [58'] (Figure 4C shows the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3).
However the combination of Milano and Zhu fails to teach that the current sensor, further comprising a bond pad on a portion of the shield layer, wherein the wire bond is coupled between the bond pad and at least one of the plurality of signal leads.
Taylor teaches a current sensor (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2), further comprising 
a bond pad [1014] on a the portion of the shield layer [1008] in figure 23 (The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014; Paragraph [0185] Line 4-6), wherein 
the wire bond [1016] is coupled between the bond pad [1014] and at least one of the plurality of signal leads (A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 to the first surface 1002a of the substrate 1002; Paragraph [0185] Line 8-11; The current sensor of claim 1, wherein said substrate has at least one bonding pad coupled to a corresponding one of the plurality of leads with a bond wire; Claim 11; The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate). The purpose of doing so is to allow the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano and Zhu in view of Taylor, because Taylor teaches to include a bond pad on a portion of the shield layer allows the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage (Paragraph [0172]).

Regarding claim 42, the combination of Milano and Zhu fails to teach a current sensor, wherein the wire bond is directly coupled between the bond pad and the at least one signal lead.
Taylor teaches a current sensor (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2), 
wherein the wire bond [1016] is directly coupled between the bond pad [1014] and at least one signal lead (A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 to the first surface 1002a of the substrate 1002; Paragraph [0185] Line 8-11; The current sensor of claim 1, wherein said substrate has at least one bonding pad coupled to a corresponding one of the plurality of leads with a bond wire; Claim 11; The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding ). The purpose of doing so is to allow the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano and Zhu in view of Taylor, because Taylor teaches to have the wire bond is directly coupled between the bond pad and the at least one signal lead allows the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage (Paragraph [0172]).

Regarding claim 43, the combination of Milano and Zhu fails to teach a current sensor, further comprising a second bond pad on the at least one signal lead, wherein the wire bond is coupled between the bond pad on the shield layer and the second bond pad.
Taylor teaches a current sensor (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2), further comprising 
a second bond pad [20a-20c] on the at least one signal lead [12e, 12f, 12h] (The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate), wherein 
the wire bond is coupled between the bond pad on the shield layer and the second bond pad (A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 Paragraph [0185] Line 8-11; The current sensor of claim 1, wherein said substrate has at least one bonding pad coupled to a corresponding one of the plurality of leads with a bond wire; Claim 11; The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate). The purpose of doing so is to allow the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano and Zhu in view of Taylor, because Taylor teaches to include a second bond pad on the at least one signal lead allows the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage (Paragraph [0172]).

Regarding claim 44, Milano teaches a current sensor [50'] in Figure 4C (A current sensor includes a lead frame having a first portion comprising current leads connected to form a current conductor to carry a primary current and a second portion comprising signal leads; Paragraph [0012] Line 2-5; FIGS. 4A-4C, a die up assembly version of the current sensor shown as current sensor 50'; Paragraph [0054] Line 2-3) comprising:
a lead frame [52'] comprising a first portion [52a'] forming a conductor [52a'] and a second portion [52b'] comprising a plurality of signal leads [56'] (As can be seen in FIG. 4A, the current sensor 50' has a lead frame 52' with a first portion 52a' and a second portion 52b' in Paragraph [0054] Line 11-15; Figure 4A-4B);
an insulation layer [66a'] in contact with the conductor [52a'] (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30; Figure 5; FIG. 5 shows the first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a; Paragraph [0060] Line 1-5; From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a); Paragraph [0060] Line 7-9);
a shield layer [66b'] (second layer of insulative thin layer is considered as the shield layer) (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30) comprising at least one of a tape spaced from the conductor [52a'] by the insulation layer [66a'] (The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a. The second tape layer 66b (or 66b') includes a second polyimide film layer 80b and a second adhesive layer 82b. From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a), the polyimide film layer 80a, the adhesive layer 82b and the polyimide film layer 80b. The die 58 (or 58') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 4-12);
a semiconductor substrate [58'] (Die 58' as the substrate) (This type of arrangement, in which a die is oriented (e.g., to a lead frame, as shown, or substrate, circuit board, and so forth), is known as a "flip chip" assembly or configuration; Paragraph [0041] Line 9-12; The current sensor 50' includes a die 58'; Paragraph [0054] Line 19) having a first surface disposed proximal to the shield layer [66b'] (The die 58 (or 58') is in contact with the polyimide film layer 80b of the shield layer 66b'; Paragraph [0060] Line 11-12) and a second opposing surface disposed distal from the shield layer [66b'] and supporting a magnetic field sensing element [60] (The current sensor 50' includes a die 58' that contains a magnetic field sensing circuit or integrated circuit with magnetic field transducer 60 (and circuitry not shown); Paragraph [0054] Line 19-21), wherein the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58'] (Figure 4C shows the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3); and
a wire bond [72] (Contacts between the die 58' and the secondary signal leads 56a' are made with conventional semiconductor gold wire bonds 72; Paragraph [0054] Line 21-24; wire bond coupled the shield layer [66b'] by the die 58' to at least one of the plurality of signal leads [56a']).  
However Milano teaches insulation structure as the shield layer with a tape. However Milano fails to teach that the shield layer comprising at least one of a metalized tape or a metalized Mylar®.

the shield layer [118] comprising at least one of a metalized tape or a metalized Mylar® (Conductive shield 118 could be in the form of a sheath or a spiral shield. The spiral shield may include a right hand spiral or a left hand spiral. A metalized copper tape may be applied over the shield to provide further EM shielding; Paragraph [0047] Line 1-5; Cable shielding functions as an electromagnetic energy interceptor while insulation offers no protection against electromagnetic interference, it helps shielding to work effectively; https://www.cableorganizer.com/articles/What-is-Difference-Between-Cable-Shielding-and-Insulation.html). The purpose of doing so is to provide shielding, to provide high visibility, to have the property of higher toughness, the ability to be heat sealed, and a lower density at a lower cost and to provide high tensile strength, chemical and dimensional stability, transparency, reflectivity, gas and aroma barrier properties, and electrical insulation.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano in view of Zhu, because Zhu teaches to include the shield layer comprising at least one of a metalized tape or a metalized Mylar® provides shielding, provides high visibility, has the property of higher toughness, the ability to be heat sealed, and a lower density at a lower cost and also provides high tensile strength, chemical and dimensional stability, transparency, reflectivity, gas and aroma barrier properties, and electrical insulation.

Taylor teaches a current sensor (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2), further comprising 
the first bond pad [1014] is disposed on the shield layer [1008] in figure 23 (The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014; Paragraph [0185] Line 4-6) and
a second bond pad [20a-20c] disposed on at least one of the plurality of signal leads [12e, 12f, 12h] (The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate). The purpose of doing so is to allow the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano and Zhu in view of Taylor, because Taylor teaches to include a first and second bond pad on the at least one signal lead allows the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage (Paragraph [0172]).

Regarding claim 45, Milano teaches a current sensor, wherein 
the magnetic field sensing element [60] comprises at least one of a Hall-effect element or a magnetoresistance element (The current sensor 50 includes the magnetic field transducer 60 (from FIGS. 3A-3C, 4A-4C) shown as magnetic field sensing device 60. The magnetic field sensing device 60 may be formed by one or more sensing elements, such as Hall-effect or magnetoresistive (MR) sensing element; Paragraph [0070] Line 3-7).

Regarding claim 46, Milano teaches a current sensor, wherein 
the current sensor is provided in the form of an integrated circuit (Embodiments of the current sensor design can achieve reinforced isolation in a single package system with a minimal footprint, for example, a surface mount, small outline integrated circuit (SOIC) package, for working voltages as high as 500 VRMS; Paragraph [0024] Line 5-9; This invention relates generally to integrated circuit (IC) current sensors that contain magnetic field sensing elements and current conductors; Paragraph [0003] Line 1-3).

Regarding claim 47, Milano teaches a current sensor, wherein 
the insulation layer [66a'] comprises at least one of a polymer dielectric material [80a] or a layer of adhesive [82a] (FIG. 5 shows an enlarged, cross-sectional view of the insulation structure 64 (or 64') according to one exemplary embodiment. In this embodiment, each layer is provided as a tape layer. The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a; Paragraph [0060] Line 1-5).

Regarding claim 48, Milano teaches a current sensor, wherein 
the insulation layer [66a'] is applied to the conductor [52a'] (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b'; Paragraph [0054] Line 26-30; The insulation structure 64 may be formed on or applied to the current conductor 52a; Paragraph [0050] Line 2-3).

Regarding claim 49, Milano teaches a current sensor, wherein 
the shield layer [66b'] comprises a plurality of layers [80b, 82b] (FIG. 5 shows an enlarged, cross-sectional view of the insulation structure 64 (or 64') according to one exemplary embodiment. The second tape layer 66b (or 66b') as the shield layer includes a second polyimide film layer 80b and a second adhesive layer 82b; Paragraph [0060] Line 1-7).

Regarding claim 50, Milano teaches a current sensor, wherein 
the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58'] (Figure 4C shows the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3).

Regarding claim 51, Milano teaches a current sensor, wherein 
the shield layer that extends beyond the edge of the first surface of the semiconductor substrate [58'] (Figure 4C shows the shield layer [66b'] extends beyond an edge Paragraph [0055] Line 1-3).
However the combination of Milano and Zhu fails to teach that the current sensor, wherein the first bond pad is disposed on a portion of the shield layer.
Taylor teaches a current sensor (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2), further comprising 
the first bond pad [1014] is disposed on a portion of the shield layer [1008] in figure 23 (The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014; Paragraph [0185] Line 4-6). The purpose of doing so is to allow the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Milano and Zhu in view of Taylor, because Taylor teaches to include a first bond pad disposed on a portion of the shield layer allows the electromagnetic shield to be coupled to a DC voltage, for example, a ground voltage (Paragraph [0172]).

Regarding claim 52, Milano teaches a current sensor, wherein 
the shield layer [66b'] is applied to the first surface of the semiconductor substrate [58'] (FIG. 5 shows the second tape layer 66b (or 66b') as the shield layer includes a second Paragraph [0060] Line 1-7; The die 58 (or 58') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 11-12).

Regarding claim 53, Milano teaches a current sensor, wherein 
the shield layer [66b'] is applied to the insulation layer [66a'] (The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a. The second tape layer 66b (or 66b') includes a second polyimide film layer 80b and a second adhesive layer 82b. From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a), the polyimide film layer 80a, the adhesive layer 82b and the polyimide film layer 80b. The die 58 (or 58') is in contact with the polyimide film layer 80b; Paragraph [0060] Line 4-12);

Regarding claim 54, Milano teaches a current sensor, wherein 
the insulation layer [66a'] extends an edge of the conductor [52a'] (Figure 4C shows the insulation layer [66a'] extends an edge of the conductor [52a']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a'; Paragraph [0055] Line 1-3): and
by an overhang distance and wherein a shortest distance between the semiconductor substrate [58'] and the conductor [52a'] includes the overhang distance (Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a' and is used to create Paragraph [0055] Line 1-5).

Regarding claim 55, Milano teaches a current sensor, wherein 
a length and a width of the insulation layer [66a'] is the same as a length and a width of the shield layer [66b'] (The first tape layer 66a has a thickness "T, tape 1" 84a and the second tape layer 66b has a thickness "T, Tape 2" 84b. The first polyimide film layer 80a has a thickness T1 86a and the second polyimide film layer 80b has a thickness T1 86b. The first adhesive layer 82a and the second adhesive layer 82b have thicknesses "T2" 88a and 88b, respectively. The thicknesses 84a and 84b of the tape layers may be the same (or substantially the same) or different. Likewise, the thickness of the adhesive layer and the polyimide film layer in one layer may be the same as or different from the corresponding layers in the other tape layer; Paragraph [0060] Line 12-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866